          Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 1 of 13



1
                            IN THE UNITED STATES DISTRICT COURT
2                             FOR THE DISTRICT OF CONNECTICUT
3
     NAJAH EDMUNDSON, individually, and on                 Case No.: _________
4    behalf of all others similarly situated,
                                                           CLASS ACTION COMPLAINT
5
                            Plaintiff,
6
            v.                                             JURY TRIAL DEMANDED
7
     KLARNA, INC.,
8
                             Defendant.                    June 2, 2021
9

10

11          Plaintiff Najah Edmundson, individually and on behalf of all others similarly situated,
12   hereby brings this Class Action Complaint against Defendant Klarna, Inc. (“Klarna”) and
13   alleges as follows:
14                                          INTRODUCTION
15          1.     This lawsuit is brought as a class action on behalf of Plaintiff and thousands of
16   similarly situated Klarna customers who have been deceived into using Klarna’s buy now, pay
17   later service by the company’s misrepresentations and omissions, in marketing materials,
18   regarding the true operation and risks of the service. These risks include the real and repeated
19   risk of multiple insufficient funds fees (“NSF fees”) or overdraft fees imposed by users’ banks
20   as a result of automated Klarna transfers from consumers’ checking accounts.
21          2.     Klarna specifically targets poor consumers and those struggling to make ends
22   meet on a week-to-week basis. This group is its core constituency.
23          3.     To that group, Klarna purports to offer a solution to cash-strapped consumers:
24   Klarna prominently markets itself as a service that allows users to pay for purchases at a later
25   date, with no interest, no fees and no hassle. These representations are false. In fact, there are
26   huge, undisclosed fees and interest associated with using the service.
27

28


                                          CLASS ACTION COMPLAINT
          Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 2 of 13




1           4.     Klarna’s services thus cause unsuspecting consumers like Plaintiff to incur
2    significant overdraft and NSF fees on their linked bank accounts.
3           5.     Unfortunately, Klarna’s operation, along with its deceptive and incomplete
4    marketing materials, means that users like Plaintiff end up paying huge amounts of fees and
5    interest, which Klarna falsely assures users they will not receive.
6           6.     In its rush to tout itself as convenient, simple, automatic, and free, Klarna does
7    not disclose that overdraft and NSF fees are a likely and devastating consequence of the use of
8    its service. No reasonable consumer would run this risk.
9           7.     This massive risk is known to Klarna but is omitted from all of its marketing.
10          8.     Worse, Klarna exacerbates the overdraft and NSF fee risk associated with service
11   by using undisclosed processing choices that result in even more bank fees than users would
12   otherwise occur, including reprocessing debits on the same or next day—when it knows users’
13   checking accounts are already negative.
14          9.     Had Plaintiff and the Class members known of the true operation and risks of the
15   Klarna service, they would not used the Klarna service.
16          10.    Plaintiff and the Class members have been injured by Klarna’s practices. Plaintiff
17   bring this action on behalf of themselves, the putative Class, and the general public. Plaintiff
18   seek actual damages, punitive damages, restitution, and an injunction on behalf of the general
19   public to prevent Klarna from continuing to engage in its illegal practices as described herein.
20                                               PARTIES
21          11.    Plaintiff Najah Edmundson is a citizen and resident of New Haven, CT.
22          12.    Defendant Klarna, Inc. is an Ohio corporation with its principal place of business
23   in Columbus, Ohio.
24                                     JURISDICTION AND VENUE
25
            13.    This Court has jurisdiction over the subject matter of this action pursuant to 28
26
     U.S.C. § 1332(d)(2), because the matter in controversy exceeds $5,000,000, exclusive of
27
     interest and costs, and is a class action in which at least one member of the class is a citizen of a
28
                                         CLASS ACTION COMPLAINT
                                                       -2-
          Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 3 of 13




1    different State than Defendant. The number of members of the proposed Classes in aggregate
2    exceeds 100 users. 28 U.S.C. § 1332(d)(5)(B).
3           14.    This Court has personal jurisdiction over the Defendant because it regularly
4    conducts and/or solicits business in, engages in other persistent courses of conduct in, and/or
5    derives substantial revenue from products and/or services provided to persons in this District.
6           15.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because
7    Defendant resides in this District and because a substantial part of the events or omissions
8    giving rise to the claims occurred in this District.
9                                          FACTUAL ALLEGATIONS
10         A.      Overview
11          16.    Founded in Sweden in 2005, Klarna has expanded to 17 countries and serves 90
12   million shoppers. Klarna has become one of the largest buy now, pay later services in the U.S.
13          17.    The concept of "buy now, pay later" has existed since the birth of credit cards.
14   Klarna has expanded this concept to offers point-of-sale loans for online and in-store purchases
15   through its mobile app., allowing users to avoid paying in full for products at hundreds of
16   online and in-person stores by breaking up payments into four installments—allowing users to
17   pay off a purchase over the next few months.
18          18.    According to the Klarna website, the service is completely free, with no interest
19   or hidden fees.
20          19.    Here’s how it works. At checkout at an in-person store, or online, a user is
21   offered a Klarna loan as an alternative to other, traditional methods of payment. During that
22   checkout experience, Klarna offers short marketing messages regarding its supposedly fee-free
23   service.
24          20.    If a user chooses to use Klarna, she provides basic personal details like name,
25   date of birth and address, debit card. She then is provided specific payment plan details.
26          21.    For example, if the total purchase is $50, Klarna breaks that total into four
27   payments of $12.50, with the first installment due at checkout and the remaining three deducted
28
                                         CLASS ACTION COMPLAINT
                                                        -3-
         Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 4 of 13




1    every two weeks. The user’s debit card will be charged for the first payment and automatically
2    charged every two weeks until the balance is paid in full.
3           22.    The whole process takes a few seconds—and at no time during that process does
4    Klarna warn potential users of the true risks of using its service. To the contrary, during the
5    checkout and sign up processes, Klarna repeatedly touts itself as a free service—without
6    “catches.”
7           23.    Klarna’s marketing and public communications stress that it is a service that
8    allows users to avoid overdraft fees, interest and other predatory charges. For example,
9    speaking of banks and credit card companies, Klarna CEO Sebastian Siemiatkowski recently
10   stated in a CNBC interview that “We are, with this product, challenging a massive industry that
11   has overcharged consumers with overdraft fees, with interest bearing terms of use,” he added.
12          24.    Similarly, the Klarna interface promises “Klarna is the smooothest & safest way
13   to get what you want today, and pay over time. No catch. Just Klarna.”
14          25.    Klarna also touts itself as offering “4 interest-free payments….Pay in 4 with
15   Klarna through our app, with integrated brands, or anywhere Visa is accepted.”
16          26.    It also states:
17          No interest. No catch.
18         Buy now, pay later is an alternative to credit and gives you the flexibility to shop what
19         you want, when you want, without breaking the bank. When you split the cost of your
20         purchase into 4 smaller payments with Klarna, you’ll never pay any interest. Ever.
21          27.    But there is a “catch.” A big one. There can also be huge amounts of “interest,”
22   albeit not assessed by Klarna, in the form of overdraft fees assessed by banks.
23          28.    Overdraft fees, which banks charge when they pay small-dollar purchases into an
24   insufficient account balance, are a highly profitable part of the banking sector that exclusively
25   targets the very poor. According to a 2017 study by the Consumer Financial Protection Bureau,
26   5 percent of all bank accounts have over 20 overdrafts a year, which produce 63.3 percent of all
27

28
                                        CLASS ACTION COMPLAINT
                                                       -4-
          Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 5 of 13




1    overdraft fees paid by consumers. Another 4.2 percent of bank accounts have over ten
2    overdrafts a year and make up more than 15 percent of fees paid by consumers.
3           29.    This is the same group of consumers that Klarna targets with its marketing:
4    consumers living paycheck to paycheck. As a result, Klarna knew or should have know that
5    such users were at extreme risk of overdraft fees when using the Klarna service.
6           30.    When a bank pays an overdraft, it makes a loan to its accountholder in the
7    amount of the overdraft. The overdraft fee is a payment the accountholder makes for the
8    extension of credit for the overdrawn amount.
9           31.    A 2008 Federal Deposit Insurance Corporation (FDIC) study showed that
10   overdraft fees carry an effective APR in excess of 3,500 percent.
11          32.    In short, the entire premise of Klarna is to provide immediate access to goods and
12   services and avoid bank fees and interest charges. That is why consumers are shocked to
13   discover that Klarna causes significant bank fees and interest charges.
14          33.    Using Klarna’s services causes unsuspecting consumers like Plaintiff to incur
15   massive fees on their linked bank accounts.
16          34.    Klarna misrepresents (and omits facts about) the true nature, benefits, and risks of
17   its service, functioning of which means that users are at extreme and undisclosed risk of
18   expensive bank fees when using Klarna. Had Plaintiff been adequately informed of these risks,
19   she would not have used Klarna.
20          35.    As alleged herein, Plaintiff had no idea small, automatic Klarna repayments could
21   cause $35-each overdraft fees from her bank.
22         B.      Plaintiff’s Experience
23          36.    When Plaintiff signed up for Klarna and was induced to provide Klarna with her
24   highly sensitive banking information, she was not aware that Klarna’s service had a significant
25   “catch” and that significant “interest” could result.
26          37.    For example, in February, 2021, Plaintiff made two purchases using Klarna.
27

28
                                         CLASS ACTION COMPLAINT
                                                       -5-
          Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 6 of 13




1             38.   On March 6, 2021 Klarna made a deduction from her checking account at
2    Nutmeg State Financial Credit Union in the amount of $15.83, as a partial repayment of that
3    purchase. That deduction caused a $35 OD Fee at Nutmeg State Financial Credit Union.
4             39.   The next day, on March 7, 2021 made a deduction from her checking account at
5    Nutmeg State Financial Credit Union in the amount of $9.31, as a partial repayment of a
6    different purchase. That deduction also caused a $35 OD Fee at Nutmeg State Financial Credit
7    Union.
8          C.       Klarna’s Deceptive Marketing
9             40.   In marketing and promotions, Klarna describes its service as simple, convenient,
10   and easy—a no-fee, no-interest way for consumers to receive their purchases before they have
11   money to pay for them.
12            41.   Klarna’s marketing never warns consumers of the extreme and crushing NSF and
13   overdraft fee risk of using the service.
14            42.   Klarna conceals from users the punishing risk of NSF and overdraft fees on small
15   dollar Klarna repayments.
16            43.   Klarna’s marketing materials—including within the app, in app stores, and on
17   Klarna’s website—never disclose these risks and material facts, instead luring consumers to
18   sign up for and use the service with promises of ease, convenience, and fee/interest avoidance.
19            44.   Klarna knows that its service is likely to cause its low-income users to incur large
20   bank fees.
21            45.   Klarna’s representations—which all users view during the sign-up process—are
22   false and contain material omissions.
23            46.   Klarna misrepresents the true nature, benefits and risks of the service, which
24   targets users with an extreme and undisclosed risk of Klarna triggering expensive, earnings-
25   depleting bank fees. Plaintiff would not have used Klarna if she had been adequately informed
26   of the risks of bank fees. As alleged herein, Plaintiff had no idea small, automatic Klarna
27

28
                                         CLASS ACTION COMPLAINT
                                                       -6-
         Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 7 of 13




1    repayments could cause $35 bank fees from their bank; she had no idea Klarna would process
2    transactions when their accounts had insufficient funds.
3           47.    Klarna’s marketing never discloses the most devastating risk of using the
4    service—that days of earnings can be wiped out by bank fees associated with using the service.
5                                       CLASS ALLEGATIONS
6           48.    Plaintiff bring this action individually and as representatives of all those similarly
7    situated, on behalf of the below-defined Class (the “Class”):
8                  All persons who used the Klarna Service and incurred an overdraft or NSF Fee as
9                  a result of a Klarna repayment deduction.

10          49.    Excluded from the Class are Defendant and its affiliates, parents, subsidiaries,
11   employees, officers, agents, and directors. Also excluded are any judicial officers presiding
12   over this matter and the members of their immediate families and judicial staffs.
13          50.    This case is appropriate for class treatment because Plaintiff can prove the
14   elements of their claims on a class wide basis using the same evidence as would be used to
15   prove those elements in individual actions alleging the same claims.
16          51.    Numerosity: The members of the Class are so numerous that joinder of all
17   members would be unfeasible and impracticable. The precise membership of the Class is
18   unknown to Plaintiff at this time; however, it is estimated that the Class number is greater than
19   one hundred individuals. The identity of such membership is readily ascertainable via
20   inspection of Defendant’s books and records or other approved methods. Class members may
21   be notified of the pendency of this action by mail, email, internet postings, and/or publication.
22          52.    Common Questions of Law or Fact: There are common questions of law and
23   fact as to Plaintiff and all other similarly situated persons, which predominate over questions
24   affecting only individual Class members, including, without limitation:
25         a)      Whether Klarna’s representations and omissions about its service are false,
26                 misleading, deceptive, or likely to deceive;
27

28
                                        CLASS ACTION COMPLAINT
                                                       -7-
         Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 8 of 13




1          b)      Whether Klarna failed to disclose the NSF and overdraft fee risks of using its
2                  service;
3          c)      Whether Plaintiff and the Class members were damaged by Klarna’s conduct;
4          d)      Whether Klarna’s actions or inactions violated the consumer protection statute
5                  invoked herein; and
6          e)      Whether Plaintiff are entitled to a preliminary and permanent injunction enjoining
7                  Defendant’s conduct.
8           53.    Predominance of Common Questions: Common questions of law and fact
9    predominate over questions that affect only individual members of the Class. The common
10   questions of law set forth above are numerous and substantial and stem from Klarna’s uniform
11   practices applicable to each individual Class member. As such, these common questions
12   predominate over individual questions concerning each Class member’s showing as to his or
13   her eligibility for recovery or as to the amount of his or her damages.
14          54.    Typicality: Plaintiff’s claims are typical of the claims of the other members of the
15   Class because, among other things, Plaintiff and all Class members were similarly injured
16   through Klarna’s uniform misconduct as alleged above. As alleged herein, Plaintiff, like the
17   members of the Class, were deprived of monies that rightfully belonged to them. Further, there
18   are no defenses available to Klarna that are unique to Plaintiff.
19          55.    Adequacy of Representation: Plaintiff are adequate class representatives
20   because they are fully prepared to take all necessary steps to represent fairly and adequately the
21   interests of the members of the Class, and because their interests do not conflict with the
22   interests of the other Class members they seek to represent. Moreover, Plaintiff’s attorneys are
23   ready, willing, and able to fully and adequately represent Plaintiff and the members of the
24   Class. Plaintiff’s attorneys are experienced in complex class action litigation, and they will
25   prosecute this action vigorously.
26          56.    Superiority: The nature of this action and the claims available to Plaintiff and
27   members of the Class make the class action format a particularly efficient and appropriate
28
                                         CLASS ACTION COMPLAINT
                                                      -8-
         Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 9 of 13




1    procedure to redress the violations alleged herein. If each Class member were required to file
2    an individual lawsuit, Klarna would necessarily gain an unconscionable advantage since it
3    would be able to exploit and overwhelm the limited resources of each individual Plaintiff with
4    its vastly superior financial and legal resources. Moreover, the prosecution of separate actions
5    by individual Class members, even if possible, would create a substantial risk of inconsistent or
6    varying verdicts or adjudications with respect to the individual Class members against Klarna,
7    and which would establish potentially incompatible standards of conduct for Klarna and/or
8    legal determinations with respect to individual Class members which would, as a practical
9    matter, be dispositive of the interests of the other Class members not parties to adjudications or
10   which would substantially impair or impede the ability of the Class members to protect their
11   interests. Further, the claims of the individual members of the Class are not sufficiently large to
12   warrant vigorous individual prosecution considering all of the concomitant costs and expenses
13   attending thereto.
14                                    FIRST CAUSE OF ACTION
15                                       Common Law Fraud
                                   (On Behalf of Plaintiff and the Classes)
16

17          57.    Plaintiff repeats, realleges, and incorporates by reference each of the foregoing

18   paragraphs of this Complaint as if fully set forth herein.

19          58.    As set forth in paragraphs 1-8, 22-27, and 34, Klarna made numerous material

20   misrepresentations of fact to Plaintiff in promising to provide immediate access to goods and

21   services and avoid bank fees and interest charges. These misrepresentations included

22   representations that “[w]e are, with this product, challenging a massive industry that has

23   overcharged consumers with overdraft fees, with interest bearing terms of use,” that “Klarna is

24   the smooothest & safest way to get what you want today, and pay over time. No catch,” and

25   “No interest. No catch.” Upon information and belief, these representations were false because

26   Klarna had no intention of providing services that would avoid overcharging consumers with

27   overdraft fees, and that had “no catch.” Klarna had a duty to disclose these facts to Plaintiff,

28
                                        CLASS ACTION COMPLAINT
                                                       -9-
         Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 10 of 13




1    and to disclose the true nature, benefits, and risks of its service, but instead concealed such facts
2    from Plaintiff. Klarna had sole knowledge or access to these facts, and Klarna knew that
3    Plaintiff did not know them and could not have discovered them through reasonable diligence.
4    Plaintiff did not discover, and could not have discovered with reasonable diligence, the true
5    facts until this year.
6            59.    Klarna knowingly and intentionally made these misrepresentations, acts of
7    concealment, and failures to disclose to deceive and defraud Plaintiff. Klarna either knew or
8    recklessly disregarded that these were material misrepresentations and omissions, and Plaintiff
9    reasonably relied on the misrepresentations and omissions as described herein, including using
10   the Klarna app for purchases.
11           60.    As a direct and proximately result of Klarna’s fraudulent misrepresentations and
12   omissions, Plaintiff has been damaged in an amount to be proven at trial.
13           61.    Klarna’s conduct was intentional, fraudulent, malicious, oppressive, and
14   despicable conduct in conscious disregard for Plaintiff’s rights so as to justify an award of
15   exemplary and punitive damages in an amount appropriate to punish Klarna and deter future
16   wrongful conduct.
                                     SECOND CAUSE OF ACTION
17
                                                  CUTPA
18                                 (On Behalf of Plaintiff and the Classes)

19
             62.    Plaintiff repeats, realleges, and incorporates by reference each of the foregoing
20
     paragraphs of this Complaint as if fully set forth herein.
21
             63.    The Connecticut Unfair Trade Practices Act (“CUTPA”) prohibits unfair
22
     competition and unfair and deceptive acts. Conn. Gen. Stat. (“C.G.S.”) § 42-110b provides:
23
     “(a) No person shall engage in unfair methods of competition and unfair or deceptive acts or
24
     practices in the conduct of any trade or commerce.”
25
             64.    At all times relevant hereto, Plaintiff and members of the Classes were “persons”
26
     within the meaning of CUTPA (C.G.S. § 42-110a, et seq.).
27

28
                                         CLASS ACTION COMPLAINT
                                                      -10-
         Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 11 of 13




1           65.    Klarna’s false, misleading, and deceptive practices causing unsuspecting
2    consumers like Plaintiff to incur significant overdraft and NSF fees on their linked bank
3    accounts as described herein is an unfair and deceptive act and practice in violation of C.G.S. §
4    42-110b(a).
5           66.    As a result of Klarna’s fraudulent and unfair business practices, Plaintiff and the
6    Classes have suffered ascertainable losses within the meaning of C.G.S. § 42-110g(a) and have
7    been damaged by Klarna’s unlawful acts.
8           67.    Klarna’s fraudulent and deceptive acts and practices present an ongoing threat
9    and likelihood of deception to members of the public and constitute fraud upon the members of
10   the public, as well as unfair, unlawful, and deceptive acts, in violation of CUTPA.
11          68.    Klarna engaged in unfair or deceptive acts or practices herein with the intent that
12   others rely upon its concealment, suppression and/or omission of material facts, and acted
13   intentionally, or at a minimum, with reckless disregard for Plaintiff’s rights and the rights of the
14   Classes.
15          69.    As a direct and proximate result of the foregoing acts and/or omissions of Klarna,
16   Plaintiff and the Classes were damaged in an amount to be determined at trial, which Plaintiff
17   and the Classes are entitled to recover, together with appropriate penalties, including punitive
18   damages, attorneys’ fees, and costs of suit.
19
                                         PRAYER FOR RELIEF
20

21          WHEREFORE, Plaintiff, individually and on behalf of the Classes, demands a jury trial

22   on all claims so triable and judgment as follows:
23                 A.      Certifying the proposed Classes pursuant to Federal Rule of Civil Procedure
24
           23, appointing Plaintiff as representative of the Classes, and appointing counsel for
25
           Plaintiff as lead counsel for the respective Classes;
26

27

28
                                        CLASS ACTION COMPLAINT
                                                      -11-
         Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 12 of 13




                    B.    Declaring that Klarna’s policies and practices as described herein constitute
1

2          fraud and/or a violation of CUTPA;

3                   C.    Enjoining Klarna from the wrongful conduct as described herein;
4                   D.    Compelling disgorgement of the ill-gotten gains derived by Defendant from
5
           its misconduct;
6
                    E.    Awarding actual and/or compensatory damages in an amount according to
7
           proof;
8
9                   F.    Punitive and exemplary damages;

10                  G.    Awarding pre-judgment interest at the maximum rate permitted by

11         applicable law;
12
                    H.    Reimbursing all costs, expenses, and disbursements accrued by Plaintiff in
13
           connection with this action, including reasonable attorneys’ fees, costs, and expenses,
14
           pursuant to applicable law and any other basis; and
15
                    I.    Awarding such other relief as this Court deems just and proper.
16

17                                   DEMAND FOR JURY TRIAL

18         Plaintiff and all others similarly situated hereby demand trial by jury on all issues in this
19   Class Action Complaint that are so triable.
20

21                                                 Najah Edmundson, individually and on behalf of
                                                   other similarly situated individuals
22

23                                              By:      /s/ Richard E. Hayber
24                                                       Richard E. Hayber
                                                         Hayber McKenna & Dinsmore, LLC 750
25                                                       Main Street, Suite 904
                                                         Hartford, CT 06103 Fed. Bar No.: ct11629
26                                                       (860) 522-8888 telephone
                                                         (860) 218-9555 facsimile
27                                                       rhayber@hayberlawfirm.com
28
                                       CLASS ACTION COMPLAINT
                                                      -12-
     Case 3:21-cv-00758-KAD Document 1 Filed 06/02/21 Page 13 of 13




                                        /s/Taras Kick____________
1
                                        Taras Kick, CA Bar No. 143379*
2                                       The Kick Law Firm, APC
                                        815 Moraga Drive
3                                       Los Angeles, CA 90049
                                        (310) 395-2988
4                                       (310) 395-2088
5                                       taras@kicklawfirm.com

6
                                        *Pro Hac Vice application to be submitted.
7
                                        Attorneys for Plaintiff and the Putative class
8
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                            CLASS ACTION COMPLAINT
                                      -13-
